DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Cristofalo discloses: 10obtaining a first learning image; and obtaining a second prediction value corresponding to an entire area of the obtained first learning image output from the second statistical model by inputting the entire area of the first learning image to the 20second statistical model (see section IV, a trained neural network generates depth prediction of an entire image).
However, Cristofalo does not disclose: cutting out each local area of the obtained first learning image, and obtaining a first prediction value corresponding to each local area output from the first statistical model by inputting each local area to the 15first statistical model; and causing the second statistical model to learn based on a difference between the first prediction value and the second prediction value. Similar reasons apply to claims 6 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kashiwagi et al. (USPN 10,951,835), Kashiwagi et al. (USPN 11,030,760), and Mishima et al. (USPN 11,100,662) each discloses determining distance from bokeh images, and lists a common assignee with the current application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/Soo Jin Park/Primary Examiner, Art Unit 2668